Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_031518.htm]

 

Exhibit 10.4

 

Voting Agreement

 

THIS VOTING AGREEMENT (this “Agreement”) is dated as of March __, 2018
(the “Effective Date”), and is by and among Corindus Vascular Robotics, Inc., a
Delaware corporation (the “Company”), the undersigned stockholders of the
Company (each an “Existing Stockholder” and, collectively, the “Existing
Stockholders”) and the undersigned investors (individually an “Investor” and
collectively, the “Investors”).

 

WHEREAS, the Company and the Investors have entered into a Securities Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Investors have agreed to purchase an aggregate of 1,000,000 shares of
the Company’s Series A Preferred Stock and related Warrants (collectively, the
“Securities”) on the terms and conditions set forth in the Purchase Agreement;
and

 

WHEREAS, Section 4.13 of the Purchase Agreement requires the Company to hold a
meeting of stockholders of the Company to solicit stockholder approval of
resolutions (“Stockholder Resolutions”) providing for the Company’s issuance of
all of the Securities as described in the Transaction Documents in accordance
with applicable law and the rules and regulations of the Principal Market,
including Section 713 [Other Transactions] of Part 7 [Shareholders’ Meetings,
Approval and Voting Of Proxies] of the NYSE American Listed Company Manual, and
for the Company to use its reasonable best efforts to solicit its stockholders’
approval of such resolutions;

 

NOW, THEREFORE, in order to induce the Investors to enter into the Purchase
Agreement and to purchase the Securities, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Existing Stockholders and the Investors agree as follows:

 

1.           Defined Terms. Capitalized terms used herein, but not otherwise
defined, shall have the meanings ascribed to such terms in the Purchase
Agreement.

 

2.           Voting.

 

(a)         Each of the Existing Stockholders covenants and agrees that at any
meeting of the Company’s stockholders, and in any action by written consent of
the Company’s stockholders in lieu of a meeting, such Existing Stockholder will
vote or consent, or cause to be voted or consented, as the case may be, all of
his or its shares of Common Stock in favor of the Stockholder Resolutions.

 

(b)         Unless the transferee agrees to be bound by the terms of this
Agreement, each of the Existing Stockholders covenants and agrees that it will
not directly or indirectly, (i) sell, assign, transfer (including by merger or
operation of law), pledge, encumber or otherwise dispose of any of the shares of
Common Stock held by it, (ii) deposit any of the shares of Common Stock held by
it into a voting trust or enter into a voting agreement or arrangement with
respect to its shares of Common Stock or grant any proxy or power of attorney
with respect thereto which is inconsistent with this Agreement or (iii) enter
into any contract, option or other arrangement or undertaking with respect to
the direct or indirect sale, assignment, transfer (including by merger or
operation of law) or other disposition of any shares of Common Stock, in all
such cases, until such time as the Stockholder Resolutions have been approved by
the stockholders of the Company or until such requirement for stockholder
approval is no longer required by the Principal Market or applicable law. The
Company shall not recognize the transfer of any shares of Common Stock in
violation of the transfer restrictions set forth in this Section 2(b).

 





 

 

Section 3.  Representations and Warranties of Existing Stockholders. Each of the
Existing Stockholders hereby represents and warrants to the Investors and the
Company that (i) such Existing Stockholder has the all requisite power and
authority to enter into and perform all of its obligations under this Agreement,
(ii) this Agreement has been duly and validly executed and delivered by such
Existing Stockholder and constitutes a valid and binding obligation of such
Existing Stockholder, enforceable against such Existing Stockholder in
accordance with its terms, (iii) such Existing Stockholder beneficially owns,
directly or indirectly, the number of shares of Common Stock set forth under its
name on this signature pages hereto, and (iv) such Existing Stockholder has full
power and authority to vote or consent, or cause to be voted or consented, as
the case may be, all of his or its shares of Common Stock in favor of the
Stockholder Resolutions.

 

Section 4.   Further Actions. Each Existing Stockholder agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be reasonably necessary or appropriate in order to carry out the purposes
and intent of this Agreement.

 

Section 5.  Miscellaneous.

 

(a)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect thereto. This Agreement may not be amended, modified or rescinded
except by an instrument in writing signed by each of the parties hereto.

 

(b)   Specific Performance. Each party agrees that the other parties would
suffer irreparable damage in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, the non- offending party(ies) will be entitled
to specific performance of the terms hereof, including an injunction or
injunctions, without bond or undertaking, to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in the
courts of the State of New York sitting in New York City (or, in the case of a
claim as to which the federal courts have exclusive jurisdiction, the Federal
Court of the United States of America, sitting in the Southern District of New
York), this being in addition to any other remedy to which such party is
entitled at law or in equity. Each party further hereby waives (i) any defense
in any action for specific performance that a remedy at law would be adequate,
and (ii) any requirement under any law to show actual damages or post security
as a prerequisite to obtaining equitable relief. In the event that the Investors
and/or the Company bring an action against any Existing Stockholder in order to
enforce any of the terms or provisions of this Agreement and prevails in such
action, then, in addition to any other remedy available to the Investors and/or
the Company, such Existing Stockholder shall reimburse such Investors and/or the
Company for all costs and expenses incurred by them in connection with such
action including, without limitation, the fees and expenses of their attorneys.

 

(c)   Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.  

 

(c)   Governing Law. The provisions of this Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied. In furtherance of
the foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Amendment, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 





 

 

(d)   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(e)  Time of Essence. Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.

 

(f)   Notices. All notices, offers or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and shall be deemed
to have been given when delivered (a) in person; (b) by reputable overnight
courier, upon written confirmation of receipt by the appropriate party;
(c) three (3) business days after deposit in United States mail, registered or
certified, postage prepaid, and properly addressed, by or to the appropriate
party; (d) by facsimile transmission with confirmation of receipt by the
appropriate party; or (e) by email, with confirmation of receipt by the
appropriate party. For purposes of this Section 5(f), the addresses of the
parties hereto shall be as set forth below their names on the signature pages
hereof. The address of any party hereto may be changed by a notice in writing
given in accordance with the provisions of this Section 5(f). If notice is given
to the Company, it shall be sent to:

 

If to the Company: Corindus Vascular Robotics, Inc.

309 Waverley Oaks Road, Suite 105 

Waltham, MA 02452 

Telephone No.: (508) 653-3335 

E-mail Address: David.Long@corindus.com 

Attention: Chief Financial Officer

 

With a copy to (which shall not constitute notice):

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. 

One Financial Center 

Boston, Massachusetts 02111 

Telephone No.: (617) 348-1799 

E-mail Address: WCHicks@mintz.com 

MDMantell@mintz.com 

Attention:    William C. Hicks, Esq. 

   Marc D. Mantell, Esq.

 

If to an Investor: To the address set forth under such Investor’s name on the
signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

[Signature Pages Follow]

 



 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.

 

The Company:

 



Corindus Vascular Robotics, Inc.       By:     Name: Mark J. Toland  
Title:   Chief Executive Officer and President     By:       Name:  David W.
Long   Title:    Chief Financial Officer and Senior Vice President



 



[Signature Page to Voting Agreement]

 







 



 





The Existing Stockholders:  

 



Name:    

 

By:    

Name:    

Title:    

 

Address for Notice:             

 

Number of Shares of Common Stock Beneficially Owned:     



 



[Signature Page to Voting Agreement]

 





 



 





The Investors:  

 

Name:    

 

By:    



Name:    



Title:    

 

Address for Notice:             

 







[Signature Page to Voting Agreement]

 



